Citation Nr: 1226383	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-11 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the removal of a pituitary tumor.

2. Entitlement to service connection for loss of sense of smell, to include as secondary to the removal of a pituitary tumor.

3. Entitlement to service connection for memory loss, to include as secondary to the removal of a pituitary tumor.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant in this case is a Veteran who reportedly had active duty service from February 1958 to February 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement (NOD) was received in October 2010.  A statement of the case (SOC) was issued in April 2011, and a substantive appeal was timely received. 

As an initial matter, the Board notes that in the October 2010 NOD, the Veteran's attorney requested that the Board review all of the issues decided in the October 2009 rating decision, including the failure to award a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A review of the record shows that the Veteran has not yet established service connection for any disability.  As this is a threshold requirement for establishing entitlement to TDIU (see 38 C.F.R. § 4.16 (2011)), the Board finds that this matter is neither raised by the record nor ripe for review.  

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for the removal of a pituitary tumor.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to a pituitary tumor, and his postservice treatment records show that the pituitary tumor removal occurred in 1975, 15 years after his separation from service.  Nevertheless, it is the Veteran's contention that although the disability was not found in service or within one year of his separation from service, the history and progression of pituitary tumors is such that it may have had its onset either in service or within his first postservice year.  To support such an allegation, in April 2011, the Veteran's attorney submitted three medical articles which explain that pituitary tumors are slow-growing tumors and thus may be present for many years (without a person being aware) before they become symptomatic.  In a statement received in November 2008, the Veteran also noted that although the pituitary tumor was not identified and removed until 1975, he actually began experiencing symptoms in 1964 or 1965, which were later attributed to the pituitary tumor.  He further noted that at the time of his separation physical examination in service, he originally indicated that he did want to receive "disability"; however, when told that he would not receive anything, to avoid any potential problems with future employers, he requested that his paperwork be amended to reflect that he did not suffer from any injuries or disabilities.

The Veteran has not yet been afforded a VA examination in this matter.  In light of the foregoing information, the Board finds that a VA examination for a medical opinion is necessary to determine whether the Veteran's pituitary tumor had its onset in service or exhibited symptoms to a compensable degree within one year of his separation from service.

Regarding the Veteran's claims seeking service connection for loss of sense of smell and memory loss, to include as secondary to the removal of a pituitary tumor, these matters are matter are inextricably intertwined with the appeal seeking service connection for the removal of a pituitary removal.  Hence, consideration of whether the Veteran is entitled to service connection for loss of sense of smell and memory loss must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated accordingly).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to determine the nature and likely etiology of his pituitary tumor, which was removed in 1975.  It is imperative that the claims file be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion responding to the following questions:  

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's pituitary tumor had its onset in service?

(b) If it is not found that the Veteran's pituitary tumor had its onset in service, is it at least as likely as not (50 percent or better probability) that the disability exhibited compensable symptoms within one year of his separation from service?

(c) If it is not found that the Veteran's pituitary tumor became manifest in service or within one year of his separation from service, is it at least as likely as not (50 percent or better probability) that the disability is somehow otherwise etiologically related to his service?
The examiner should offer a rationale for all opinions given with reference to pertinent evidence (including the medical articles of record).

2. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claims of service connection for removal of a pituitary tumor, loss of sense of smell, and memory loss.  The RO should issue and an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be reviewed by the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

